Detailed Action
This action is based on Applicant's remarks/arguments received on 05/18/2022.  Applicant amended claims 1, 6, 11 and 16 and presented claims 1-20 for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ganeshmani et al., Patent No.: US 10,659,219 (Ganeshmani) in view of Shi et al., Pub. No.: US 2019/0102409 (Shi).

Claim 1.	Ganeshmani teaches:
A method of distributed smart contract deployment implemented by a computing device, the method comprising:
receiving a smart contract source; (request data/ a smart contract source is received for execution of a task, col. 9, ll. 43-51,: “The request data may also indicate any information pertinent for the execution of a task. For example, a merchant requesting a task to deliver goods to a customer may include a delivery address for the customer”)
converting the smart contract source to a smart contract code, the smart contract code to manage blockchain data transaction validation. (a request is converted to a smart contract and the smart contract is used for managing blockchain data transaction validation by determining status of a transaction as complete, incomplete or failed, col. 9, ll. 43-col. 10, l. 41: “the workflow management system may generate a smart contract to execute the task. The workflow management system may provide the code for the software components in the smart contract. The workflow management system may compile the code for the smart contract into bytecode and application interfaces. Bytecode may be a form of instruction set designed for efficient execution by a software interpreter in the blockchain network. The application interfaces may comprise public functions declared in the smart contract. The workflow management system may create a new instance of the smart contract and executes a blockchain transaction comprising the new instance… A workflow step performer may invoke software components of the smart contract through the application interface by executing blockchain transactions addressed to the smart contract address”; col. 4, l. 66-col. 5, l. 20; col. 9, l. 11-col. 10, l. 41, col. 11, ll. 1-4, ll. 32-42: “the smart contract validates the completion by verifying the cryptographic signature generated using encryption keys of the workflow step performers assigned to the workflow steps…the smart contract may verify that the workflow step is complete by determining that the blockchain transaction comprises an indication that the workflow step is complete… the smart contract may verify that the blockchain transaction includes a cryptographic signature generated by the encryption keys associated with the workflow step performer assigned to the specific workflow step… If the verification of the cryptographic signature fails, the smart contract may not update the status of the workflow step in the workflow or may indicate that the workflow step performer has failed to complete the workflow step”)
Ganeshmani did not specifically disclose deployment of the smart contract in a multi-tenant environment by installing the smart contract code at the tenant to enforce logic of the smart contract source at the tenant in the multi-tenant environment. 
Shi teaches deployment of the smart contract in a multi-tenant environment by installing the smart contract code at the tenant to enforce logic of the smart contract source at the tenant in the multi-tenant environment. (¶ 11, wherein each “customer blockchain can be provisioned, and can be run as a tenant. The system supports multiple blockchains, each provisioned and running as a separate tenant in a multitenant environment”; ¶ 85, wherein user-defined chaincode smart contracts are encapsulated in a container and ¶ 251, wherein an administrator of a Blockchain Cloud Service “can install chaincode to one or more local peer nodes”)
Ganeshmani provides for creating and monitoring workflows in a blockchain network by implementing a workflow using a smart contract. Ganeshmani, Abs. Shi provides for running a customer blockchain as a separate tenant in a multitenant environment. Shi, ¶ 11. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for deployment of the smart contract in a multi-tenant environment by installing the smart contract code at the tenant to enforce logic of the smart contract source at the tenant in the multi-tenant environment because doing so would provide for a multitenant environment in which each customer blockchain can be provisioned and run as a separate tenant. Shi, ¶¶ 11, 75, 251.

Claim 2.	The method of claim 1, further comprising:
converting the smart contract source to a smart contract code for non-tenants of the multi-tenant environment; and sending the smart contract code to the non-tenants to install. (Ganeshmani, col. 9, ll. 43-51, wherein the “information pertinent for the execution of a task” is converted to “a smart contract to execute the task” and Shi, ¶ 76, wherein “the system allows for applications or customer applications to implement a distributed ledger with smart contracts as necessary or desirable for the applications. Clients and users of such a system can be internal or external to cloud blockchain trust-some blockchain networks may comprise components outside the cloud environment (or could be constrained to a particular cloud)” suggests that a smart contract is sent to a non-tenant to install)

Claim 3.	The method of claim 1, further comprising:
determining members of a blockchain to receive the smart contract code. ( Shi, ¶¶ 57, 76, wherein, “smart contracts are not only a key mechanism for encapsulating information and keeping it simple across the network, they can also be written to allow participants to execute certain aspects of transactions automatically” suggests that participants/members of a blockchain are determined for receiving the smart contract code for executing certain aspects of transactions automatically)

Claim 4.	The method of claim 1, further comprising:
converting a smart contract source to a smart contract package including metadata and virtual objects to implement the smart contract in the multi-tenant environment. (Ganeshmani, col. 9, ll. 43-51, wherein “any information pertinent for the execution of a task” is read on metadata and virtual objects for implementing the smart contract and Shi, ¶¶ 11, 198, wherein “Once built, the chaincode package (tgz file) will be uploaded to Cloud Storage”)

Claim 5.	The method of claim 1, further comprising:
adding the smart contract to the blockchain in parallel to the installing the smart contract code at the tenant. (Ganeshmani, col. 18, ll. 1-5, wherein a sequential operation may be performed in parallel “in order to achieve similar results in a manner that is more appropriate to the requirements of a specific application”; and Shi, ¶¶ 75-76, “Each customer blockchain can be provisioned, and can be run as a tenant. The system supports multiple blockchains, each provisioned and running as a separate tenant in a multitenant environment… the system allows for applications or customer applications to implement a distributed ledger with smart contracts as necessary or desirable for the applications”)    

Claim 6.	Ganeshmani teaches:
A method of distributed smart contract enforcement implemented by a computing device, the method comprising:
initiating execution of a smart contract code to evaluate a transaction; (col. 9, l. 43-col. 10, l. 41, col. 11, ll. 1-4, ll. 32-60; a smart contract is executed for validation of a transaction)
determining whether conditions of a smart contract associated with the smart contract code are met; and (col. 9, ll. 11-22, col. 10, ll. 9-19, col. 11, ll. 32-60; “the smart contract may verify that the blockchain transaction… If the verification…fails, the smart contract may not update the status of the workflow step in the workflow or may indicate that the workflow step performer has failed to complete the workflow step”)
rejecting the transaction by the smart contract code in response to the conditions not being met, wherein rejecting the transaction comprises forgoing sending the transaction for smart contract validation by a blockchain. (col. 4, ll. 56-59, wherein, “The computer code for the smart contract may contain a set of rules under which the parties to that smart contract agree to interact with each other. When the pre-defined rules are met, the agreement may be automatically enforced”; col. 10, ll. 30-41, wherein “The completion of the execution of the task may be further verified if all the workflow steps are complete” and  col. 11, ll. 32-60, wherein “the smart contract may not update the status of the workflow step in the workflow or may indicate that the workflow step performer has failed to complete the workflow step” indicates that if a condition associated with completion of a task in a step is not satisfied/not validated, the transaction is not sent to the next step for being validated by the smart contract associated with the next step; col. 12, ll. 4-17)
Ganeshmani did not disclose a multi-tenant environment for smart contract enforcement.
  Shi discloses a multi-tenant environment for smart contract enforcement. (¶ 11, wherein each “customer blockchain can be provisioned, and can be run as a tenant. The system supports multiple blockchains, each provisioned and running as a separate tenant in a multitenant environment”)
Ganeshmani provides for creating and monitoring workflows in a blockchain network by implementing a workflow using a smart contract. Ganeshmani, Abs. Shi provides for running a customer blockchain as a separate tenant in a multitenant environment. Shi, ¶ 11. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for deployment of the smart contract in a multi-tenant environment because doing so would provide for a multitenant environment in which each customer blockchain can be provisioned and run as a separate tenant. Shi, ¶¶ 11, 75, 251.

Claim 7.	The method of claim 6, further comprising:
sending the transaction to be processed by a blockchain in response to the conditions being met. (Ganeshmani, col. 12, ll. 4-17, a verified transaction is sent to be processed by a workflow step performers in a blockchain network)

Claim 8.	The method of claim 7, further comprising:
receiving an indication of approval or rejection of the transaction from the blockchain. (Ganeshmani, col. 4, ll. 30-37, col. 12, ll. 4-17, an activation of the next step is an indication of approval of the transaction by a workflow step performers in a blockchain network)

Claim 9.	The method of claim 6, wherein the smart contract code is part of a smart contract package with metadata and virtual objects to implement the smart contract code. (Ganeshmani, col. 9, ll. 43-51, wherein “any information pertinent for the execution of a task” is read on metadata and virtual objects for implementing the smart contract and Shi, ¶¶ 11, 198, wherein “Once built, the chaincode package (tgz file) will be uploaded to Cloud Storage”)

Claim 10.	The method of claim 6, wherein the smart contract code includes logic to implement the associated smart contract at the tenant. (Ganeshmani , col. 4, ll. 51-60, “The computer code for the smart contract may contain a set of rules under which the parties to that smart contract agree to interact with each other”; Shi, ¶ 11, wherein each “customer blockchain can be provisioned, and can be run as a tenant. The system supports multiple blockchains, each provisioned and running as a separate tenant in a multitenant environment”; ¶ 64, “chaincode can comprise software defining an asset or assets, and the transaction instructions for modifying the asset(s)-it is the business logic. Chaincode enforces the rules for reading or altering key value pairs or other state database information”)

Claim 11.	Ganeshmani teaches:
A computing device configured to execute a smart contract deployment service, the computing device comprising: a non-transitory computer readable medium having stored therein the smart contract deployment service; and a processor coupled to the non-transitory computer readable medium, the processor configured to execute the smart contract deployment service, the smart contract deployment service to 
receive a smart contract source, (request data/ a smart contract source is received for execution of a task, col. 9, ll. 43-51,: “The request data may also indicate any information pertinent for the execution of a task. For example, a merchant requesting a task to deliver goods to a customer may include a delivery address for the customer”)
convert the smart contract source to a smart contract code for a tenant of the multi-tenant environment, the smart contract code to manage blockchain data transaction validation, and (a request is converted to a smart contract and the smart contract is used for managing blockchain data transaction validation by determining status of a transaction as complete, incomplete or failed, col. 9, l. 43-col. 10, l. 41: “the workflow management system may generate a smart contract to execute the task. The workflow management system may provide the code for the software components in the smart contract. The workflow management system may compile the code for the smart contract into bytecode and application interfaces. Bytecode may be a form of instruction set designed for efficient execution by a software interpreter in the blockchain network. The application interfaces may comprise public functions declared in the smart contract. The workflow management system may create a new instance of the smart contract and executes a blockchain transaction comprising the new instance… A workflow step performer may invoke software components of the smart contract through the application interface by executing blockchain transactions addressed to the smart contract address”; col. 4, l. 66-col. 5, l. 20; col. 9, l. 11-col. 10, l. 41, col. 11, ll. 1-4, ll. 32-42: “the smart contract validates the completion by verifying the cryptographic signature generated using encryption keys of the workflow step performers assigned to the workflow steps…the smart contract may verify that the workflow step is complete by determining that the blockchain transaction comprises an indication that the workflow step is complete… the smart contract may verify that the blockchain transaction includes a cryptographic signature generated by the encryption keys associated with the workflow step performer assigned to the specific workflow step… If the verification of the cryptographic signature fails, the smart contract may not update the status of the workflow step in the workflow or may indicate that the workflow step performer has failed to complete the workflow step”)
Ganeshmani did not specifically disclose deployment of the smart contract in a multi-tenant environment and install the smart contract code at the tenant to enforce logic of the smart contract source at the tenant of the multi-tenant environment.
Shi teaches deployment of the smart contract in a multi-tenant environment and install the smart contract code at the tenant to enforce logic of the smart contract source at the tenant of the multi-tenant environment. (¶ 11, wherein each “customer blockchain can be provisioned, and can be run as a tenant. The system supports multiple blockchains, each provisioned and running as a separate tenant in a multitenant environment”; ¶ 85, wherein user-defined chaincode smart contracts are encapsulated in a container and ¶ 251, wherein an administrator of a Blockchain Cloud Service “can install chaincode to one or more local peer nodes”)
Ganeshmani provides for creating and monitoring workflows in a blockchain network by implementing a workflow using a smart contract. Ganeshmani, Abs. Shi provides for running a customer blockchain as a separate tenant in a multitenant environment. Shi, ¶ 11. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for deployment of the smart contract in a multi-tenant environment and install the smart contract code at the tenant to enforce logic of the smart contract source at the tenant in the multi-tenant environment because doing so would provide for an environment in which each customer blockchain can be provisioned and run as a separate tenant. Shi, ¶¶ 11, 75, 251.

Claim 12.	The computing device of claim 11, wherein in the smart contract deployment service to convert the smart contract source to a smart contract code for non-tenants of the multi-tenant environment, and to send the smart contract code to the non-tenants to install. (Ganeshmani, col. 9, ll. 43-51, wherein the request data is converted to “a smart contract to execute the task” and Shi, ¶ 76, wherein “the system allows for applications or customer applications to implement a distributed ledger with smart contracts as necessary or desirable for the applications. Clients and users of such a system can be internal or external to cloud blockchain trust-some blockchain networks may comprise components outside the cloud environment (or could be constrained to a particular cloud)” suggests that a smart contract is sent to a non-tenant to install)

Claim 13.	The computing device of claim 11, wherein in the smart contract deployment service to determine members of a blockchain to receive the smart contract code. ( Shi, ¶¶ 57, 76, wherein, “smart contracts are not only a key mechanism for encapsulating information and keeping it simple across the network, they can also be written to allow participants to execute certain aspects of transactions automatically” suggests that participants/members of a blockchain are determined for receiving the smart contract code for executing certain aspects of transactions automatically)

Claim 14.	The computing device of claim 11, wherein in the smart contract deployment service to convert a smart contract source to a smart contract package including metadata and virtual objects to implement the smart contract in the multi-tenant environment. (Ganeshmani, col. 9, ll. 43-51, wherein “any information pertinent for the execution of a task” is read on metadata and virtual objects for implementing the smart contract and Shi, ¶¶ 11, 198, wherein “Once built, the chaincode package (tgz file) will be uploaded to Cloud Storage”)

Claim 15.	The computing device of claim 11, wherein in the smart contract deployment service to add the smart contract to the blockchain in parallel to the installing the smart contract code at the tenant. (Ganeshmani, col. 18, ll. 1-5, wherein a sequential operation may be performed in parallel “in order to achieve similar results in a manner that is more appropriate to the requirements of a specific application”; and Shi, ¶¶ 75-76, “Each customer blockchain can be provisioned, and can be run as a tenant. The system supports multiple blockchains, each provisioned and running as a separate tenant in a multitenant environment… the system allows for applications or customer applications to implement a distributed ledger with smart contracts as necessary or desirable for the applications”)

Claim 16.	Ganeshmani teaches:
A computing device configured to execute a smart contract enforcement process, the computing device comprising: 
a non-transitory computer readable medium having stored therein a smart contract enforcement service; and (col. 9, ll. 43-51, request data/ a smart contract source is received and converted to a smart contract code as a service)
a processor coupled to the non-transitory computer readable medium, the processor configured to execute the smart contract enforcement service, the smart contract enforcement service to initiate execution of a smart contract code to evaluate a transaction, (col. 9, ll. 11-22, col. 10, ll. 9-19, col. 11, ll. 32-60; a smart contract is executed for validation of a transaction) to determine whether conditions of a smart contract associated with the smart contract code are met, (col. 9, ll. 11-22, col. 10, ll. 9-19, col. 11, ll. 32-60; “the smart contract may verify that the blockchain transaction… If the verification…fails, the smart contract may not update the status of the workflow step in the workflow or may indicate that the workflow step performer has failed to complete the workflow step”) and reject the transaction by the smart contract code in response to the conditions not being met, wherein rejecting the transaction comprises forgoing sending the transaction for smart contract validation by a blockchain. (col. 4, ll. 56-59, wherein, “The computer code for the smart contract may contain a set of rules under which the parties to that smart contract agree to interact with each other. When the pre-defined rules are met, the agreement may be automatically enforced”; col. 10, ll. 30-41, wherein “The completion of the execution of the task may be further verified if all the workflow steps are complete” and  col. 11, ll. 32-60, wherein “the smart contract may not update the status of the workflow step in the workflow or may indicate that the workflow step performer has failed to complete the workflow step” indicates that if a condition associated with completion of a task in a step is not satisfied/not validated, the transaction is not sent to the next step for being validated by the smart contract associated with the next step; col. 12, ll. 4-17)
Ganeshmani did not disclose a multi-tenant environment for smart contract enforcement.
  Shi discloses a multi-tenant environment for smart contract enforcement. (¶ 11, wherein each “customer blockchain can be provisioned, and can be run as a tenant. The system supports multiple blockchains, each provisioned and running as a separate tenant in a multitenant environment”)
Ganeshmani provides for creating and monitoring workflows in a blockchain network by implementing a workflow using a smart contract. Ganeshmani, Abs. Shi provides for running a customer blockchain as a separate tenant in a multitenant environment. Shi, ¶ 11. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for deployment of the smart contract in a multi-tenant environment because doing so would provide for a multitenant environment in which each customer blockchain can be provisioned and run as a separate tenant. Shi, ¶¶ 11, 75, 251.

Claim 17.	The computing device of claim 16, wherein the smart contract enforcement service to send the transaction to be processed by a blockchain in response to the conditions being met. (Ganeshmani, col. 12, ll. 4-17, a verified transaction is sent to be processed by a workflow step performers in a blockchain network)

Claim 18.	 The computing device of claim 17, wherein the smart contract enforcement service to receive an indication of approval or rejection of the transaction from the blockchain. (Ganeshmani, col. 4, ll. 30-37, col. 12, ll. 4-17, an activation of the next step is an indication of approval of the transaction by a workflow step performers in a blockchain network)

Claim 19.	The computing device of claim 16, wherein the smart contract code is part of a smart contract package with metadata and virtual objects to implement the smart contract code. (Ganeshmani, col. 9, ll. 43-51, wherein “any information pertinent for the execution of a task” is read on metadata and virtual objects for implementing the smart contract and Shi, ¶¶ 11, 198, wherein “Once built, the chaincode package (tgz file) will be uploaded to Cloud Storage”)

Claim 20.	The computing device of claim 16, wherein the smart contract code includes logic to implement the associated smart contract at the tenant. (Ganeshmani , col. 4, ll. 51-60, “The computer code for the smart contract may contain a set of rules under which the parties to that smart contract agree to interact with each other”; Shi, ¶ 11, wherein each “customer blockchain can be provisioned, and can be run as a tenant. The system supports multiple blockchains, each provisioned and running as a separate tenant in a multitenant environment”; ¶ 64, “chaincode can comprise software defining an asset or assets, and the transaction instructions for modifying the asset(s)-it is the business logic. Chaincode enforces the rules for reading or altering key value pairs or other state database information”)

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been fully considered but are not persuasive for the following reason.
Applicant argues “Ganeshmani is plainly silent as to "smart contract code [that] manage[s] blockchain data transaction validation". Further, Shi does not remedy the deficiencies of Ganeshmani, as Shi is also silent as to this limitation.
In response: Ganeshman teaches converting the smart contract source to a smart contract code, the smart contract code to manage blockchain data transaction validation by converting a request to a smart contract and using the generated smart contract for managing blockchain data transaction validation by determining status of a transaction as complete, incomplete or failed in col. 9, ll. 43-col. 10, l. 41: “the workflow management system may generate a smart contract to execute the task. The workflow management system may provide the code for the software components in the smart contract. The workflow management system may compile the code for the smart contract into bytecode and application interfaces. Bytecode may be a form of instruction set designed for efficient execution by a software interpreter in the blockchain network. The application interfaces may comprise public functions declared in the smart contract. The workflow management system may create a new instance of the smart contract and executes a blockchain transaction comprising the new instance… A workflow step performer may invoke software components of the smart contract through the application interface by executing blockchain transactions addressed to the smart contract address”; col. 4, l. 66-col. 5, l. 20; col. 9, l. 11-col. 10, l. 41, col. 11, ll. 1-4, ll. 32-42: “the smart contract validates the completion by verifying the cryptographic signature generated using encryption keys of the workflow step performers assigned to the workflow steps…the smart contract may verify that the workflow step is complete by determining that the blockchain transaction comprises an indication that the workflow step is complete… the smart contract may verify that the blockchain transaction includes a cryptographic signature generated by the encryption keys associated with the workflow step performer assigned to the specific workflow step… If the verification of the cryptographic signature fails, the smart contract may not update the status of the workflow step in the workflow or may indicate that the workflow step performer has failed to complete the workflow step”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159